DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to under 37 CFR 1.75(c) as being in improper form because  multiple dependent claim 8 cannot depend from another multiple dependent claim.  Claim 8, as written, depends from claim 7 (which is also multiple dependent claim per “any one of the preceding claims” in the last paragraph of claim 7) and also appears to depend from claims 1-6.  It is noted that the language of “any one of claims 1 to 6” appears to be faded, but is not struck through and therefore is still part of the claim language.  
See MPEP § 608.01(n).  Accordingly, the claim 8 not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 4 recites the limitations "the first abutment surface… the second abutment surface" in lines 2 and 3-4 of the claim (respectively).  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 7, the limitations “filling means” and “conveying means for advancing at least one of the first web of packaging material” have been interpreted under 35 USC 112f.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al. (PG Pub 2005/0241774 A1) hereinafter referred to as Hart.
Regarding claim 1, Hart discloses a web alignment device (fig. 2) for aligning a web (16, 18) within a packaging machine (This is a limitation of intended use. While Hart does not specifically denote a packing machine, it is concerned with guiding a web of film material which would be immediately understood to be usable in common packing machines that make use of webs of film material. Given that Hart is capable of being used in such a fashion, it is deemed to read on the claim as written.) comprising an engagement surface (32) for supporting the web and a clamp assembly (34) for clamping the web on at least a clamp portion of the engagement surface (paragraph 32); 
the web alignment device (10, 36, 44, 46, 50) comprising an alignment control assembly adapted to determine and/or detect a correct alignment of the web; 
wherein the alignment control assembly comprises: 
at least a control unit (50) for generating at least a trigger signal if the web is correctly aligned (paragraphs 47-49 - #50 controls operation of “the knives 24 and 26, the material joining device 30, and the material holding device that holds a free edge of the new material in place” when properly aligned and thus provides signals during such control); 
at least a first sensor device (44) connected to the control unit (paragraph 47) and being configured to detect and/or determine at least a desired position of 16) of the web and to send at least a first signal to the control unit if the first section is positioned in the desired position (paragraphs 47-49); and 
at least a second sensor device (46) connected to the control unit (paragraph 47) and being configured to detect and/or determine at least a desired position of a second section (18) of the web distinct from the first section and to send a second signal to the control unit if the second section is positioned in the desired position (paragraphs 47-49); 
wherein the control unit is configured to generate the trigger signal indicating the correct alignment if the first sensor device and the second sensor device send contemporaneously, in use, respectively the first signal and the second signal to the control unit (paragraphs 48-49 –“The controller, based upon the information received from the sensors, may be configured to compare the position of the first material 16 in relation to the position of the second material 18” – Based on the contemporaneous signals from sensors 44 and 46 the controller either continues to trigger the knives, material joining device and material holding device or shifts the alignment via 36 if the sensors indicate an incorrect alignment).

Regarding claim 2, Hart discloses a first abutment surface (20) and a second abutment surface (22) spaced apart from one another and being adapted to interact with a lateral edge of the web carrying the first section and the second section (paragraphs 31, 41 – 20, 22 are in contact with the film entirely and as such are in contact with the lateral edge), the first abutment surface and the second abutment surface being configured to define a desired orientation of the web (paragraph 41 – 20, 

Regarding claim 5, Hart discloses wherein the clamp assembly (34) is controllable between an open configuration (fig. 1A) in which the web is moveable on the engagement surface (32) and a closed configuration (paragraph 32 - the contact surfaces 32 and 34 are brought together) in which the web is clamped on at least the clamp portion of the engagement surface; wherein the control unit (50) is configured to move the clamp assembly to the closed configuration when generating the trigger signal (paragraphs 47-49 - #50 controls operation of “the knives 24 and 26, the material joining device 30, and the material holding device that holds a free edge of the new material in place” when properly aligned and thus provides signals during such control).

Regarding claim 6, Hart discloses wherein the engagement surface (32) comprises a main surface (flat vertical surface contacting 34 as seen in fig. 1A) configured to support a main portion of the web and an auxiliary surface (top beveled surface of 34 as seen in fig. 1A) being angled with respect to the main surface and being configured to support an auxiliary portion of the web protruding transversally away from the main portion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart et al. (PG Pub 2005/0241774 A1) in view of Glanz (US Patent 4,291,825).
Regarding claim 3, Hart discloses wherein each one of the first sensor device and the second sensor device being controllable between at least a respective passive configuration (paragraphs 47-49 - #50 controls operation of “the knives 24 and 26, the material joining device 30, and the material holding device that holds a free edge of the paragraphs 48-49 –“The controller, based upon the information received from the sensors, may be configured to compare the position of the first material 16 in relation to the position of the second material 18” – Based on the contemporaneous signals from sensors 44 and 46 the controller either continues to trigger the knives, material joining device and material holding device or shifts the alignment via 36 if the sensors indicate an incorrect alignment) in which the sensor generates respectively the first signal and the second signal (paragraphs 48-49 – “The controller, based upon the information received from the sensors, may be configured to compare the position of the first material 16 in relation to the position of the second material 18”); wherein each one of the sensor elements is configured to be controllable between the respective passive configuration and the respective active configuration through interaction with the lateral edge the web (fig. 2 – sensors encompass the lateral edge of the film); wherein each one of the sensor elements configured such that the respective sensor is in the respective active configuration with respectively the first section and the second section being in the respective desired position (paragraphs 41, 47-49).

Hart discloses that the sensors carry out the above cited limitations, but does not specifically disclose the sensors are comprised of switches.
However, Glanz teaches a web alignment device wherein each one of the first sensor device (40 – left fig. 1) and the second sensor device (40 – right fig. 1) comprises a respective switch element (267; fig. 7a – phototransistor is understood to col. 8 line 35 – col. 10 line 55).
Given the teachings of Glanz, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a switch element into the sensor of Hart.  Hart is already concerned with the problem of identifying a proper or improper alignment and sending a signal indicating as such.  Having a switch would provide a clear signal to the controller that the web was either properly or improperly aligned.

Regarding claim 4, Hart as modified by Glanz above discloses wherein the first abutment surface (Hart - 20) is coupled (Hart - via frame of 10, seen in fig. 2) to the respective switch element (Hart – 44; Glanz – 40, 267) of the first sensor device (Hart – 44) and the second abutment surface (Hart - 22) is coupled (Hart - via frame of 10, seen in fig. 2) to the respective switch element (Hart – 46; Glanz – 40, 267) of the second sensor device (Hart - 46); wherein each one of the first abutment surface and the second abutment surface is moveable (Hart - via 36, 38, 40; paragraphs 33-34, 42, 44) along a respective direction between an initial position (Hart - paragraph 46 or paragraphs 33-34, 42, 44 – “center position” or any position where alignment is achieved.) and an end position (Hart – paragraphs 33-34, 42, 44 - any position that the mechanisms need to be moved due to misalignment); wherein each one of the first abutment surface and the second abutment surface and the respective switch element are coupled to one another in such a manner that the respective switch element is in the passive configuration (Hart paragraphs 47-49 - #50 controls operation of “the knives 24 Hart paragraphs 48-49 –“The controller, based upon the information received from the sensors, may be configured to compare the position of the first material 16 in relation to the position of the second material 18” – Based on the contemporaneous signals from sensors 44 and 46 the controller either continues to trigger the knives, material joining device and material holding device or shifts the alignment via 36 if the sensors indicate an incorrect alignment) with respectively the first abutment surface and the second abutment surface being in the respective end position.

Regarding claim 9, Hart discloses a method of splicing (paragraphs 30, 37) a web (18) of packaging material (This is a limitation of intended use. While Hart does not specifically denote the webs are used in packaging, Hart, paragraph 1, does disclose the materials can comprise “polymeric films… paper webs” which are notoriously known to be used in package making) in use and a new web (16) of packaging material comprising: 
an advancement phase (paragraph 30) during which one of a first web of packaging material (18) and a second web of packaging material is advanced along a web advancement path as a web in use; 
paragraphs 38-45, 47-50) during which the other one (16) of the first web of packaging material and of the second web of packaging material is aligned as a new web according to a defined orientation; 
a splicing phase (paragraphs 32, 44, 48, 54) during which a trailing portion of the web in use and a leading portion of the new web are sealed to one another; 
wherein the alignment phase comprises: 
an engagement sub-phase (paragraph 41) during which the new web (16) is engaged onto an engagement surface (28); 
a displacement sub-phase (paragraph 42 – “properly threaded”) during which the new web is displaced; 
at least a first control sub-phase (paragraphs 35-36, 38, 43-44, 47-49), during which a first sensor device (44) detects and/or determines whether a first section of the new web and a second section of the new web distinct from the first section (paragraph 36 – “a sensor may be used that can sense both edges of the material”) is in a respective desired position and sends at least a first signal to a control unit (50) if the first section and second section are positioned in the desired position (paragraph 36); 
an accumulative control sub-phase, during which the control unit (50) generates a trigger signal indicating the correct alignment of the new web if the first and second web sections are contemporaneously sensed as being in a distinct alignment (paragraph 36).  


However, Glanz teaches at least a first control sub-phase (col. 8 line 35 – col. 9 line 20), during which a first sensor device (40 – left fig. 3; 260) detects and/or determines whether a first section of the new web is in a respective desired position and sends at least a first signal to a control unit if the first section is positioned in the desired position; at least a second control sub-phase (col. 9 line 21 – col. 9 line 64) during which a second sensor device (40 – right fig. 3; 261) detects and/or determines whether a second section of the new web distinct from the first section is in a respective desired position and sends a second signal to the control unit if the second section is positioned in the desired position; and an accumulative control sub-phase (col. 9 line 65 – col. 10 line 55; col. 11 line 45 – col. 12 line 32; col. 13 lines 3-44; col. 15 line 34 – col. 16 line 4), during which the control unit (264, 370, 430) generates a trigger signal indicating the correct alignment of the new web if the first sensor device and the second sensor device send contemporaneously respectively the first signal and the second signal to the control unit.
Given the teachings of Glanz, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Hart with the two sensor and comparator arrangement of Glanz.  Hart was already concerned with the problem of sensing both sides of a film web for correct positioning of the web.  Glanz further taught that having two separate sensors that measured each side and compared the outputs of their relative positions was known in the art at the 

Regarding claim 12, Hart as modified by Glanz above discloses a clamping sub-phase (paragraph 41 – “clamps the first material 16 against the anvil 28”) during which a clamp assembly (paragraphs 13, 41 – “material holding device”) clamps the new web on at least a clamp portion of the engagement surface (28); wherein during the clamping sub-phase the clamp assembly is automatically moved by the control unit from an open configuration in which the new web is moveable on at least the clamp portion of the engagement surface to a closed configuration in which the new web clamped on at least the clamp portion of the engagement surface (paragraphs 41, 44, 47-49); wherein the control unit activates the clamping sub-phase when it generates the trigger signal (paragraphs 47-49).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghirardello et al. (PG Pub 2014/0196407 A1) hereinafter referred to as Ghirardello in view of Traegaardh et al. (US Patent 4,908,091) hereinafter referred to as Traegaardh in view of Hart (PG Pub 2005/0241774 A1).
Regarding claim 7, Ghirardello discloses a packaging machine (1) for producing sealed packages (9) of a pourable product (paragraph 33) comprising: 
at least a first reel carrying in a wound-up manner a first web of packaging material (4); 
21) separating an inner environment from an outer environment; 
a tube forming device (13; paragraph 41) at least partially arranged within the isolation chamber (paragraphs 52, 106-107) at a forming station (7) and being adapted to form a tube from a web in use; 
a sealing device (8) at least partially arranged within the isolation chamber and being adapted to longitudinally seal (14; paragraphs 36, 108-110) the tube formed by the tube forming device; 
filling means (12) for filling the tube with the pourable product; 
a package forming unit (23, 36; paragraphs 59-61, 121) adapted to form and to transversally seal the tube for forming the packages; and 
conveying means (5) for advancing at least one of the first web of packaging material as the web in use along a web advancement path from the at least a first reel to the forming station, in which, in use, the web in use is formed into the tube and for advancing the tube along a tube advancement path to the package forming unit (paragraph 36). 

Ghirardello discloses at least a first reel carrying in a wound-up manner a first web of packaging material (4), but fails to disclose a magazine unit arranged at a host station and being adapted to host at least a first reel carrying in a wound-up manner a first web of packaging material and a second reel carrying in a wound-up manner a second web of packaging material.
A) arranged at a host station (fig. 2) and being adapted to host at least a first reel (2) carrying in a wound-up manner a first web of packaging material (B or B’; col. 3 lines 62-65) and a second reel (2) carrying in a wound-up manner a second web of packaging material (B’ or B; col. 3 lines 62-65).
Given the teachings of Traegaardh, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the magazine unit, host station and first and second reels of Traegaardh with the at least first reel of Ghirardello.  Ghirardello is concerned with making packages from a reeled web of material.  Traegaardh teaches that multiple reels from a magazine can be fed into a packaging machine for use.  The advantage of this is to allow for longer operation of the packaging machine by being able to supply more web material before the supply is needed to be refilled.

Ghirardello as modified by Traegaardh discloses a magazine unit arranged at a host station and comprising multiple reels of web material, but fails to disclose wherein the magazine unit comprises at least one web alignment device according to any one of the preceding claims for aligning at least one of the first web of packaging material and the second web of packaging material prior to the first web of packaging material or the second web of packaging material being advanced as the web in use.
However, Hart teaches comprising multiple reels of web material (52, 58) wherein the magazine unit comprises at least one web alignment device according to any one of the preceding claims (see 35 USC 102 Rejection of claim 1 anticipated by Hart above) for aligning at least one of the first web of packaging material and the second web of packaging material prior to the first web of packaging material or the second web of packaging material being advanced as the web in use.
Given the teachings of Hart, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the web alignment device of Hart with the invention of Ghirardello as modified by Traegaardh.  The modification of Traegaardh and Hart are each concerned with the problem of joining two rolls of web material.  Having a web alignment device as in Hart would allow Ghirardello as modified by Traegaardh to ensure proper alignment of the webs being joined in the magazine which is important for uniformity of the final product and ensuring that the products are properly formed and sealed.

Allowable Subject Matter
Claims 10-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The art not relied upon generally relates to web guiding means for package making.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731